Case 1:19-cv-04192-ARR-RER Document 15 Filed 09/03/20 Page 1 of 2 PageID #: 193



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  ANNUITY AND HEALTH & WELFARE FUNDS OF                                 19-CV-4192 (ARR)(RER)
  THE UNITED FOOD & COMMERCIAL
  WORKERS LOCAL 2013, AFL-CIO by their trustees                         Opinion & Order
  LOUIS MARK CAROTENUTO
  and STANLEY FLEISHMAN,                                                Not for electronic or print
                                                                        publication
                     Plaintiffs,

                            — against —


   SOUTH ORANGE FANCY FOOD, LLC D/B/A EDEN
   GARDEN CAFÉ & MARKETPLACE /
   ASHLEY MARKETPLACE ,


                     Defendant.


 ROSS, United States District Judge:

         This Court has received the Report and Recommendation on the instant case dated August

 14, 2020, from the Honorable Ramon E. Reyes, Jr., United States Magistrate Judge. No objections

 have been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has

 been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

 Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

 472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

 district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

 Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y.

 Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,

 189 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I therefore adopt the
Case 1:19-cv-04192-ARR-RER Document 15 Filed 09/03/20 Page 2 of 2 PageID #: 194



 Report and Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. §

 636(b)(1).

          Accordingly, I grant plaintiffs’ motion for default judgment and order an injunction

 requiring that defendant submit to an audit. Plaintiffs retain the ability to petition the court for

 further relief as a result of the audit. Additionally, I award plaintiffs attorneys’ fees amounting to

 $1,859.00 and costs amounting to $535.00. The Clerk of Court is directed to enter judgment

 accordingly and close the case.


 SO ORDERED.



                                                          _______/s/________________
                                                          Allyne R. Ross
                                                          United States District Judge

 Dated:          September 3, 2020
                 Brooklyn, New York




                                                     2
